Citation Nr: 0103939	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ovarian 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1993 to June 1998.  

The Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) denied the veteran's claim of 
entitlement to service connection for ovarian cyst with 
removal of ovary in August 1998.  The veteran has appealed 
that decision.

Other issues

The August 1999 Statement of the Case issued by the RO listed 
two additional issues: entitlement to service connection for 
a left shoulder disorder (claimed as a left arm injury) and 
entitlement to an increased disability rating for a service-
connected right knee disability.  The veteran's substantive 
appeal (VA Form 9) made it clear that she only desired to 
appeal the issue of entitlement to service connection for an 
ovarian cyst with removal of an ovary.  Accordingly, the 
other two issues are not on appeal and will be discussed no 
further. 


REMAND

The veteran contends that she had a right ovarian corpus 
luteal cystectomy and right oophorectomy in service at the 
Altus Air Force Base hospital in Altus, Oklahoma in November 
1993.    

The RO requested all available service medical records in 
June 1998.  Service medical records were received by the RO 
in August 1993, without any indication as to whether or not 
all available requested records were forwarded.  Those 
service medical records include a summary of care which 
indicates that in 1993, the veteran had had a right 
oophorectomy for an 11 centimeter corpus luteal cyst.  
Similarly, a April 1997 service medical record states that 
the veteran only had one ovary, and a May 1998 service 
medical record states that the veteran had had a cyst and 
that her right ovary was removed in 1993.  

The veteran requests that an additional attempt be made to 
obtain the November 1993 operation report to support her 
claim.  Under the circumstances, such assistance is 
warranted.  VA has a duty to make reasonable efforts to 
assist a veteran with obtaining service medical records until 
it is reasonably certain that such records do not exist or 
that further efforts to obtain such records would be futile.  
See the  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 [to be codified at 38 U.S.C.A. § 5107].

The veteran was provided with a VA examination in April 1999.  
The examination report does not contain any clinical findings 
and provided a diagnosis of "claimed right oophorectomy and 
right cystectomy - undocumented."  The report indicates that 
a sonogram was to occur, but it does not indicate what the 
results of the sonogram were.  Such examination is inadequate 
for rating purposes.  

The Board believes that the medical record on appeal is 
inadequate to evaluate the veteran's claim in a fair and 
informed manner.  The Board must ensure that it obtains a 
complete picture of a claimant's disorder in order to fulfill 
that responsibility.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  See Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and ascertain 
if
she has received any VA, private or other 
gynecological
treatment that is not currently of record. The 
appellant
should be provided with the necessary 
authorizations
for the release of any treatment records not 
currently
on file. The RO should then obtain these records 
and
associate them with the claims folder.

2.  The RO should request additional 
service medical records.  The RO should 
specifically request November 1993 
service clinical records, namely, the 
November 1993 operation report 
concerning a right ovarian cystectomy 
and right oophorectomy at the Altus Air 
Force Base hospital, 97th Medical Group, 
in Altus, Oklahoma.   All efforts which 
are made to obtain such medical records 
should be documented in the veteran's VA 
claims folder.   

3.  A gynecology examination should be 
conducted.  The examining physician 
should review the claims folder, examine 
the veteran and thereafter describe any 
abnormalities of the ovaries.   If 
diagnostic testing, including a 
sonogram, is required, such should be 
scheduled and the results evaluated by 
the examiner.  The report of the 
examination should be associated with 
the veteran's VA claims folder.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for right ovarian 
disability.

If the benefit requested on appeal is not granted, the RO 
should issue a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



